EXHIBIT 10.23

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of this 15th day
of June, 2007 (the “Execution Date”), by and between AXT, Inc., a Delaware
corporation (“Seller”), and Allen and Janette Blazick, husband and wife
(collectively, “Buyer”), or their assignee pursuant to Section 14.1.

RECITALS:

A.            Seller is the owner of the following real property (collectively,
the “Property”):

(1)           All that certain real property commonly known as 4311 Solar Way,
located in the City of Fremont (the “City”), County of Alameda, State of
California, as legally described in Exhibit “A” attached hereto, together with
all easements, rights and privileges appurtenant thereto (collectively, the
“Land”);  and

(2)           The building located on the Land (the “Building”), together with
all improvements appurtenant thereto (the Building and such improvements being
hereinafter collectively referred to as the “Improvements”).

B.            Seller is prepared to sell and convey the Property to Buyer and
Buyer is prepared to purchase the Property from Seller, all for the purchase
price and on the other terms and conditions hereinafter set forth.

AGREEMENT:

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:


1.             SALE AND PURCHASE.  SELLER HEREBY AGREES TO SELL AND CONVEY THE
PROPERTY TO BUYER AND BUYER HEREBY AGREES TO PURCHASE AND ACCEPT THE PROPERTY
FROM SELLER FOR THE PURCHASE PRICE AND SUBJECT TO THE OTHER TERMS AND CONDITIONS
SET FORTH IN THIS AGREEMENT.


2.             PURCHASE PRICE.  THE PURCHASE PRICE FOR THE PROPERTY (THE
“PURCHASE PRICE”) SHALL BE FIVE MILLION THREE HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($5,350,000.00), PAYABLE AS FOLLOWS:


2.1          DEPOSIT.


2.1.1       UPON EXECUTION OF THIS AGREEMENT AND THE OPENING OF ESCROW, BUYER
SHALL DELIVER TO CHICAGO TITLE COMPANY (THE “ESCROW AGENT”) AT ITS OFFICE AT 675
N. FIRST STREET, SUITE 300, SAN JOSE, CALIFORNIA 95112, ATTENTION:  SHARON
LAFOUNTAIN, TO BE HELD IN AN ESCROW (THE “ESCROW”) AND DELIVERED IN ACCORDANCE
WITH THIS AGREEMENT, AN INITIAL DEPOSIT IN THE AMOUNT OF ONE HUNDRED THOUSAND
DOLLARS ($100,000) (THE “INITIAL DEPOSIT”).  IF BUYER ELECTS NOT TO TERMINATE
THIS AGREEMENT DURING THE ENVIRONMENTAL CONTINGENCY PERIOD (DEFINED BELOW), THEN
AFTER THE EXPIRATION OF THE ENVIRONMENTAL CONTINGENCY PERIOD THE INITIAL DEPOSIT
SHALL BE DEEMED NON-REFUNDABLE EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5.8 OR
ARTICLE 9 OR 10 BELOW.

1


--------------------------------------------------------------------------------



2.1.2       IF BUYER ELECTS NOT TO TERMINATE THIS AGREEMENT DURING THE DUE
DILIGENCE PERIOD AS PROVIDED IN SECTION 5.2 BELOW, THEN PRIOR TO THE EXPIRATION
OF THE DUE DILIGENCE PERIOD BUYER SHALL DELIVER TO ESCROW AN ADDITIONAL DEPOSIT
IN THE AMOUNT OF THREE HUNDRED THOUSAND DOLLARS ($300,000) (THE “ADDITIONAL
DEPOSIT”) TO INDICATE ITS ELECTION TO WAIVE BUYER’S CONDITION SET FORTH IN
SECTION 5.2 AND PROCEED TO CONSUMMATE THE PURCHASE OF THE PROPERTY.  AFTER THE
EXPIRATION OF THE ENVIRONMENTAL CONTINGENCY PERIOD, THE ADDITIONAL DEPOSIT SHALL
BE DEEMED NON-REFUNDABLE EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5.8 OR ARTICLE
9 OR 10 BELOW.


2.1.3       EACH OF THE INITIAL DEPOSIT AND THE ADDITIONAL DEPOSIT
(COLLECTIVELY, THE “DEPOSIT”) SHALL BE DEPOSITED INTO THE ESCROW IN THE FORM OF
CASH, CERTIFIED CHECK, BANK CASHIER’S CHECK, WIRE TRANSFER OR OTHER FORM OF
READILY AVAILABLE FEDERALLY INSURED FUNDS.  THE DEPOSIT SHALL BE HELD BY THE
ESCROW AGENT IN AN INTEREST-BEARING ACCOUNT.  ALL INTEREST EARNED ON THE DEPOSIT
WHILE IN THE ESCROW SHALL BE DEEMED TO BE PART OF THE DEPOSIT AND SHALL ACCRUE
TO THE BENEFIT OF BUYER (OR SELLER TO THE EXTENT PROVIDED IN SECTIONS 5.8
AND/OR 10.1 BELOW).


2.1.4       AT THE CLOSING (AS DEFINED IN SECTION 7.1), THE DEPOSIT SHALL BE
APPLICABLE TO THE PURCHASE PRICE.


2.2          REMAINDER OF PURCHASE PRICE.  AT THE CLOSING, BUYER SHALL DELIVER
TO THE ESCROW AGENT, IN CASH, CERTIFIED CHECK, BANK CASHIER’S CHECK, WIRE
TRANSFER, OR OTHER FORM OF READILY AVAILABLE FEDERALLY INSURED FUNDS, AN AMOUNT
EQUAL TO THE PURCHASE PRICE LESS THE DEPOSIT PLUS INTEREST EARNED, IF ANY,
TOGETHER WITH BUYER’S SHARE OF CLOSING COSTS AND PRORATIONS DUE AND PAYABLE BY
BUYER IN ACCORDANCE WITH THIS AGREEMENT.  THE PURCHASE PRICE, SUBJECT TO
ADJUSTMENTS AND APPORTIONMENTS SET FORTH HEREIN, SHALL BE TRANSFERRED THROUGH
THE ESCROW ON THE CLOSING DATE TO THE ORDER OR ACCOUNT OF SELLER OR SUCH OTHER
PERSON AS SELLER MAY DESIGNATE IN WRITING.


3.             SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS.  SELLER
REPRESENTS, WARRANTS AND ACKNOWLEDGES TO BUYER AND COVENANTS WITH BUYER AS
FOLLOWS:


3.1          AUTHORITY.  SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF CALIFORNIA AND ALL DOCUMENTS EXECUTED BY
SELLER SHALL BE VALID, LEGAL AND BINDING OBLIGATIONS OF SELLER AT CLOSING. NO
CONSENT OF ANY THIRD PARTY IS REQUIRED IN ORDER FOR SELLER TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER.


3.2          CONTRACTS.  WITHIN FIVE (5) BUSINESS DAYS AFTER ESCROW AGENT’S
RECEIPT OF THE DEPOSIT, SELLER SHALL DELIVER TO BUYER COPIES OF ALL
CONSTRUCTION, EQUIPMENT LEASING, SERVICE, EQUIPMENT, SUPPLY, UTILITIES,
MAINTENANCE, OR CONCESSION OR OTHER AGREEMENTS RELATING TO THE OWNERSHIP, USE OR
OPERATION OF THE PROPERTY IN SELLER’S POSSESSION WHICH ARE CURRENTLY IN FORCE
WITH RESPECT TO THE PROPERTY (COLLECTIVELY, THE “CONTRACTS”).  EXCEPT AS TO
THOSE CONTRACTS THAT BUYER NOTIFIES SELLER IN WRITING, PRIOR TO THE EXPIRATION
OF THE DUE DILIGENCE PERIOD, THAT BUYER ELECTS TO ASSUME AT CLOSING, ALL
CONTRACTS SHALL BE TERMINATED BY SELLER AT CLOSING.  SUCH CONTRACTS, THAT BUYER
ELECTS TO CONTINUE IN ACCORDANCE WITH THE PRECEDING SENTENCE, IF ASSIGNABLE BY
SELLER AT NO COST TO SELLER (COLLECTIVELY, THE “ASSIGNED CONTRACTS”), SHALL BE
ASSIGNED TO AND ASSUMED BY BUYER AT CLOSING.  TO SELLER’S ACTUAL KNOWLEDGE, THE
ITEMS DELIVERED TO BUYER

2


--------------------------------------------------------------------------------



PURSUANT TO THIS SECTION 3.2 SHALL BE ACCURATE AND COMPLETE COPIES OF ALL OF THE
CONTRACTS AFFECTING THE PROPERTY.


3.3          LEASES.  SELLER HAS NOT LEASED OR LICENSED THE PROPERTY TO A THIRD
PARTY, AND THERE ARE NO OTHER PARTIES OCCUPYING, OR WITH A RIGHT TO OCCUPY, THE
PROPERTY.


3.4          DOCUMENTS.  WITHIN FIVE (5) BUSINESS DAYS AFTER ESCROW AGENT’S
RECEIPT OF THE DEPOSIT, SELLER SHALL DELIVER TO BUYER ALL DOCUMENTS IN ITS
POSSESSION REGARDING THE PROPERTY, INCLUDING WITHOUT LIMITATION THE DOCUMENTS
LISTED IN EXHIBIT “D”, ATTACHED HERETO (THE “PROPERTY DOCUMENTS”).  TO SELLER’S
ACTUAL KNOWLEDGE, THE ITEMS DELIVERED TO BUYER PURSUANT TO THIS SECTION 3.4
SHALL BE ACCURATE AND COMPLETE COPIES OF ALL OF THE PROPERTY DOCUMENTS AFFECTING
THE PROPERTY.  SELLER ALSO SHALL MAKE AVAILABLE TO BUYER, IN SELLER’S OFFICE,
ALL OF SELLER’S BOOKS AND RECORDS WITH RESPECT TO THE PROPERTY.


3.5          MAINTENANCE OF PROPERTY; NEW LEASES.  SELLER SHALL MAINTAIN THE
PROPERTY IN THE CONDITION EXISTING ON THE DATE HEREOF, REASONABLE WEAR AND TEAR
EXCEPTED.  DURING THE PERIOD FROM THE EXECUTION DATE TO THE EARLIER OF THE
CLOSING OR TERMINATION OF THIS AGREEMENT, SELLER SHALL NOT ENTER INTO ANY
LEASES, CONTRACTS OR OTHER AGREEMENTS OR UNDERSTANDINGS WHICH WOULD BE BINDING
ON THE PROPERTY AFTER THE CLOSING OR RESULT IN ANY LIABILITY TO BUYER UPON OR
AFTER BUYER’S PURCHASE OF THE PROPERTY, UNLESS BUYER PROVIDES ITS WRITTEN
CONSENT TO SELLER ENTERING INTO SUCH AGREEMENTS, WHICH CONSENT BUYER MAY
WITHHOLD IN ITS SOLE AND ABSOLUTE DISCRETION.


3.6          VIOLATIONS.  OTHER THAN WITH RESPECT TO THE ENVIRONMENTAL CONDITION
OF THE PROPERTY AS DISCLOSED IN THE PROPERTY DOCUMENTS, SELLER HAS NOT RECEIVED
ANY WRITTEN NOTICE THAT THE PROPERTY IS IN VIOLATION OF ANY LAW, ZONING OR
BUILDING CODE.


3.7          KNOWLEDGE.  WHEN USED IN THIS ARTICLE, “SELLER’S ACTUAL KNOWLEDGE”
SHALL BE LIMITED TO THE ACTUAL KNOWLEDGE OF SELLER’S EMPLOYEES AS OF THE DATE
HEREOF, WHO HAVE NOT UNDERTAKEN ANY SPECIAL DUTY OF INVESTIGATION OR INQUIRY
WITH RESPECT TO THE SUBJECT MATTER OF THE REPRESENTATIONS AND WARRANTIES CONTAIN
IN THIS ARTICLE.


4.             BUYER’S REPRESENTATIONS, WARRANTIES AND COVENANTS.  BUYER HEREBY
REPRESENTS, WARRANTS AND ACKNOWLEDGES TO SELLER AND COVENANTS WITH SELLER AS
FOLLOWS:


4.1          AUTHORITY.  BUYER HAS THE POWER AND AUTHORITY TO ENTER INTO AND TO
PERFORM ALL OF BUYER’S OBLIGATIONS PURSUANT TO THIS AGREEMENT AND TO PURCHASE
THE PROPERTY ON THE TERMS AND CONDITIONS SET FORTH HEREIN. NO CONSENT OF ANY
OTHER PARTY IS REQUIRED IN ORDER FOR BUYER TO PERFORM ANY OF ITS OBLIGATIONS
HEREUNDER.


4.2          NO CONFLICT.  THIS AGREEMENT AND BUYER’S PURCHASE OF THE PROPERTY
HEREUNDER DO NOT VIOLATE ANY MATERIAL TERMS OR PROVISIONS OF ANY CONTRACT TO
WHICH BUYER IS A PARTY.


4.3          CONFIDENTIALITY.  UNTIL THE CLOSING DATE SHALL OCCUR, BUYER SHALL
KEEP IN CONFIDENCE AND NOT DISCLOSE ANY INFORMATION OR DOCUMENTS IT RECEIVES
FROM SELLER OR THE TERMS AND CONDITIONS OF THIS AGREEMENT TO ANY PERSON, FIRM OR
ENTITY WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF SELLER, EXCEPT THAT THE
INFORMATION MAY BE DISCLOSED TO (I) BUYER’S PARTNERS,

3


--------------------------------------------------------------------------------



DIRECTORS, OFFICERS, EXISTING AND POTENTIAL FINANCIAL SOURCES, ASSIGNEES,
LAWYERS, CONSULTANTS, AND REPRESENTATIVES, INCLUDING BUYER’S AGENTS (AS DEFINED
IN SECTION 5.2.1 BELOW) AS NEEDED TO ENABLE BUYER TO COMPLETE ITS OBLIGATIONS OR
EXERCISE ITS RIGHTS HEREUNDER, PROVIDED THAT BUYER OBTAIN A WRITTEN AGREEMENT
FROM SUCH ENTITIES AND PERSONS TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND DOCUMENTS, OR (II) AS REQUIRED BY LAW OR BY REGULATORY OR
JUDICIAL PROCESS.


4.4          “AS IS” PURCHASE.  OTHER THAN AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, (A) BUYER ACKNOWLEDGES AND AGREES THAT BUYER IS ACQUIRING THE
PROPERTY IN ITS “AS IS” CONDITION, WITH ALL FAULTS, IF ANY, AND WITHOUT ANY
WARRANTY, EXPRESS OR IMPLIED, AND (B) NEITHER SELLER NOR ANY AGENTS,
REPRESENTATIVES, OR EMPLOYEES OF SELLER HAVE MADE ANY REPRESENTATIONS OR
WARRANTIES, DIRECT OR INDIRECT, ORAL OR WRITTEN, EXPRESS OR IMPLIED, TO BUYER OR
BUYER’S AGENTS WITH RESPECT TO THE CONDITION OF THE PROPERTY, ITS FITNESS FOR
ANY PARTICULAR PURPOSE, OR ITS COMPLIANCE WITH ANY LAWS, AND BUYER IS NOT AWARE
OF AND DOES NOT RELY UPON ANY SUCH REPRESENTATION.  BUYER ACKNOWLEDGES THAT THE
DUE DILIGENCE PERIOD AND THE ENVIRONMENTAL CONTINGENCY PERIOD WILL HAVE AFFORDED
BUYER THE OPPORTUNITY TO MAKE SUCH INSPECTIONS (OR HAVE SUCH INSPECTIONS MADE BY
CONSULTANTS) AS IT DESIRES OF THE PROPERTY AND ALL FACTORS RELEVANT TO ITS USE,
INCLUDING, WITHOUT LIMITATION, THE INTERIOR, EXTERIOR, AND STRUCTURE OF ANY
IMPROVEMENTS ON THE PROPERTY, THE CONDITION OF SOILS AND SUBSURFACES, AND THE
STATUS OF ALL ZONING, PERMITTING AND OTHER ENTITLEMENTS RELEVANT TO THE USE OR
CONTEMPLATED USE OF THE PROPERTY.  BUYER ACKNOWLEDGES THAT DURING THE DUE
DILIGENCE PERIOD AND ENVIRONMENTAL CONTINGENCY PERIOD BUYER AND BUYER’S AGENTS
WILL INDEPENDENTLY AND WITH THE ASSISTANCE OF BUYER’S PROFESSIONAL ADVISORS AND
CONSULTANTS UNDERTAKE WHATEVER NON INVASIVE STUDIES, TESTS AND INVESTIGATION
BUYER DESIRES TO CONDUCT RELATING TO THE PROPERTY (INCLUDING, WITHOUT
LIMITATION, ECONOMIC REVIEWS, ENGINEERING ANALYSES, ENVIRONMENTAL ANALYSES AND
ANALYSES OF THE RECORDS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY HAVING
JURISDICTION OVER THE PROPERTY). EXCEPT AS OTHERWISE PROVIDED HEREIN, BUYER IS
RELYING SOLELY ON ITS OWN INVESTIGATION AS TO THE PROPERTY AND ITS VALUE AND IS
ASSUMING THE RISK THAT ADVERSE PHYSICAL, ECONOMIC OR OTHER CONDITIONS
(INCLUDING, WITHOUT LIMITATION, ADVERSE ENVIRONMENTAL CONDITIONS AND THE STATUS
OF COMPLIANCE WITH THE REQUIREMENTS OF THE AMERICANS WITH DISABILITIES ACT OF
1990) MAY NOT HAVE BEEN REVEALED BY SUCH INVESTIGATION. BUYER AGREES THAT THE
PROPERTY IS TO BE SOLD TO AND ACCEPTED BY BUYER, AT CLOSING, IN THE CONDITION IT
IS IN AT THE END OF THE ENVIRONMENTAL CONTINGENCY PERIOD “AS-IS.”


4.5          RELEASE OF CLAIMS.

(A)           FROM AND AFTER THE CLOSING, BUYER HEREBY COMPLETELY RELEASES AND
FOREVER DISCHARGES SELLER AND SELLER’S PARTNERS, AFFILIATES, EMPLOYEES,
SUCCESSORS, ASSIGNS, HEIRS, AGENTS, AND REPRESENTATIVES FROM AND AGAINST ALL
CLAIMS, LIABILITIES, DEMANDS, JUDGMENTS, DAMAGES, LOSSES, AND COSTS
(COLLECTIVELY, “CLAIMS”) ARISING FROM OR RELATED TO THE FOLLOWING:  (I) ANY
HAZARDOUS MATERIALS IN, ON, BENEATH, DISCHARGED FROM, MIGRATING FROM, DISCHARGED
TO OR MIGRATING TO THE PROPERTY, INCLUDING THE SOIL OR GROUNDWATER THEREOF, AT
ANY TIME; AND (II) ANY USE, HANDLING, TREATMENT, STORAGE, TRANSPORTATION OR
DISPOSAL OF HAZARDOUS MATERIALS AT OR FROM THE PROPERTY AFTER THE CLOSING; AND
(III) ANY LATENT OR PATENT DEFECT AFFECTING THE PROPERTY (COLLECTIVELY, THE
“RELEASED MATTERS”).  AS USED IN THIS AGREEMENT, THE TERM “HAZARDOUS MATERIALS”
SHALL HAVE THE MEANING SET FORTH IN EXHIBIT “B” ATTACHED HERETO.  IN CONNECTION
WITH SUCH WAIVER AND RELINQUISHMENT, BUYER ACKNOWLEDGES THAT IT IS AWARE THAT IT
HEREAFTER MAY DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT FROM THOSE
WHICH IT NOW KNOWS OR BELIEVES TO EXIST WITH RESPECT TO THE RELEASED MATTERS,
BUT THAT IT IS BUYER’S INTENTION TO FULLY, FINALLY AND

4


--------------------------------------------------------------------------------


FOREVER TO SETTLE AND RELEASE ALL OF THE RELEASED MATTERS IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 4.5, AND THE RELEASE SET FORTH HEREIN SHALL BE AND
REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE NOTWITHSTANDING THE DISCOVERY OR
EXISTENCE OF ANY SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS.  THE FOREGOING
RELEASE OF CLAIMS SHALL BE BINDING ON BUYER AND ALL SUBSEQUENT OWNERS, LESSEES
AND OTHER TRANSFEREES OF THE PROPERTY.

(B)           IN CONNECTION WITH SECTION 4.5(A) ABOVE, BUYER EXPRESSLY WAIVES
THE BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Buyer’s Initials /s/ AB /s/ JB


5.             CONDITIONS OF BUYER’S OBLIGATIONS.  THE CLOSING AND BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT TO PURCHASE THE PROPERTY SHALL BE SUBJECT TO
THE REASONABLE SATISFACTION, PRIOR TO THE TIMES PRESCRIBED HEREIN, OF THE
FOLLOWING CONDITIONS, WITH BUYER TO RETAIN THE RIGHT TO WAIVE, IN WRITING, IN
WHOLE OR IN PART, ANY OF THE FOLLOWING CONDITIONS (COLLECTIVELY, THE
“CONTINGENCIES”) AT OR PRIOR TO THE TIME PRESCRIBED HEREIN FOR APPROVAL OR
DISAPPROVAL BY BUYER:


5.1          TITLE REPORT.  WITHIN FIVE (5) BUSINESS DAYS AFTER THE EXECUTION
DATE, SELLER SHALL DELIVER TO BUYER A PRELIMINARY TITLE REPORT PREPARED BY
CHICAGO TITLE COMPANY (“TITLE COMPANY”) WITH RESPECT TO THE PROPERTY (THE “TITLE
REPORT”), TOGETHER WITH COMPLETE COPIES OF ALL EXCEPTIONS SET FORTH THEREIN. 
BUYER SHALL HAVE UNTIL 5:00 P.M. (PACIFIC TIME) ON THE DATE WHICH IS THIRTY (30)
DAYS AFTER THE EXECUTION DATE (OR THE NEXT BUSINESS DAY IF SUCH DATE FALLS ON A
WEEKEND OR HOLIDAY) TO NOTIFY SELLER AND THE ESCROW AGENT, IN WRITING, OF
BUYER’S DISAPPROVAL OF ANY EXCEPTIONS OR ITEMS SHOWN THEREON AND TO OBTAIN, AT
BUYER’S SOLE COST, THE COMMITMENT OF THE TITLE COMPANY TO ISSUE THE TITLE POLICY
(AS DEFINED IN SECTION 5.5 BELOW), INCLUDING SUCH ENDORSEMENTS AS BUYER MAY
REASONABLY REQUEST.  IF BUYER DOES NOT GIVE SELLER WRITTEN NOTICE OF DISAPPROVAL
OF ANY OF THE FOREGOING ITEMS WITHIN THE PRESCRIBED TIME, THE TITLE REPORT AND
THE SUPPORTING DOCUMENTS SHALL BE DEEMED APPROVED (AND ALL EXCEPTIONS THEREIN
SHALL BE DEEMED “PERMITTED EXCEPTIONS” AND THIS CONDITION SHALL BE DEEMED
SATISFIED); PROVIDED, HOWEVER, BUYER MAY AT ANY TIME DURING THE FOREGOING THIRTY
(30) DAY PERIOD OBJECT TO ANY TITLE MATTERS AFFECTING THE PROPERTY.  WITHIN FIVE
(5) DAYS OF RECEIPT OF BUYER’S NOTICE OF DISAPPROVAL OF ANY OF THE FOREGOING
ITEMS, SELLER SHALL NOTIFY BUYER WHETHER SELLER IS WILLING TO REMOVE ANY SUCH
ITEM WHICH BUYER HAS DISAPPROVED. IF SELLER DOES NOT GIVE BUYER WRITTEN NOTICE
WITHIN THE PRESCRIBED PERIOD OF TIME, SELLER SHALL BE DEEMED TO HAVE ELECTED NOT
TO REMOVE ANY SUCH ITEM WHICH BUYER HAS DISAPPROVED.  IF THERE ARE EXCEPTIONS
WHICH BUYER HAS DISAPPROVED AND WHICH SELLER IS NOT WILLING TO REMOVE AT
SELLER’S EXPENSE, BUYER SHALL HAVE UNTIL THE END OF THE DUE DILIGENCE PERIOD (OR
SUCH FIVE (5) DAY PERIOD, WHICHEVER IS LATER) TO NOTIFY SELLER IN WRITING OF
BUYER’S ELECTION TO EITHER (A) WAIVE ITS DISAPPROVAL AND APPROVE SUCH
EXCEPTIONS, OR (B) TERMINATE THIS AGREEMENT AND RECEIVE A REFUND OF THE
DEPOSIT.  IF BUYER ELECTS TO WAIVE ITS DISAPPROVAL AND APPROVE ANY SUCH
EXCEPTIONS, OR IF BUYER DOES NOT EXPRESSLY ELECT TO TERMINATE BY TIMELY DELIVERY

5


--------------------------------------------------------------------------------



OF A TERMINATION NOTICE, SUCH EXCEPTIONS THEN SHALL BE DEEMED TO BECOME
PERMITTED EXCEPTIONS AT THE CLOSING.


5.2          DUE DILIGENCE PERIOD; ENVIRONMENTAL CONTINGENCY PERIOD.


5.2.1       AT ALL TIMES DURING THE PERIOD COMMENCING ON THE EXECUTION DATE
UNTIL 5:00 P.M. (PACIFIC TIME) ON THE DAY WHICH IS FORTY FIVE (45) DAYS AFTER
THE EXECUTION DATE, OR THE NEXT BUSINESS DAY IF SUCH DATE FALLS ON A WEEKEND OR
HOLIDAY (THE “DUE DILIGENCE PERIOD”), BUYER, ITS AUTHORIZED AGENTS, EMPLOYEES,
CONSULTANTS AND REPRESENTATIVES (“BUYER’S AGENTS”) SHALL HAVE THE RIGHT TO ENTER
THE PROPERTY AT REASONABLE TIMES AND AT REASONABLE INTERVALS TO CONDUCT AND
CARRY OUT ANY AND ALL NON INVASIVE INSPECTIONS, TESTS, AND STUDIES AS BUYER
DEEMS APPROPRIATE OR BUYER’S LENDER REQUIRES.  EXCEPT AS EXPRESSLY PERMITTED
UNDER SECTION 5.2.4 BELOW, BUYER SHALL NOT HAVE THE RIGHT TO DO ANY INVASIVE
TESTING OF THE PROPERTY OR THE IMPROVEMENTS LOCATED THEREON WITHOUT THE PRIOR
WRITTEN CONSENT OF SELLER, WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE AND
ABSOLUTE DISCRETION. BUYER SHALL PROVIDE NOTICE TO SELLER OF ITS INTENT TO ENTER
THE PROPERTY AND PROVIDE SELLER THE RIGHT TO ACCOMPANY BUYER ON SUCH ENTRY. 
BUYER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AT ANY TIME PRIOR TO THE
EXPIRATION OF THE DUE DILIGENCE PERIOD AT BUYER’S SOLE AND ABSOLUTE DISCRETION,
FOR ANY REASON WHATSOEVER OR FOR NO REASON, BY DELIVERING TO SELLER WRITTEN
NOTICE OF BUYER’S ELECTION TO TERMINATE THIS AGREEMENT NO LATER THAN 5:00 P.M.
(PACIFIC TIME) OF THE LAST DAY OF THE DUE DILIGENCE PERIOD (THE “TERMINATION
NOTICE”). BUYER’S FAILURE TO DELIVER THE TERMINATION NOTICE WITHIN THE DUE
DILIGENCE PERIOD SHALL CONCLUSIVELY BE CONSIDERED BUYER’S APPROVAL OF ALL THE
CONDITIONS AND DOCUMENTS IN SECTION 5.1 AND THIS SECTION 5.2, EXCEPTING ONLY THE
ENVIRONMENTAL CONDITION OF THE PROPERTY.  IF SELLER HAS NOT PROVIDED ALL OF THE
CONTRACTS AND PROPERTY DOCUMENTS TO BUYER WITHIN FIVE (5) BUSINESS DAYS AFTER
ESCROW AGENT’S RECEIPT OF THE DEPOSIT, THE DUE DILIGENCE PERIOD SHALL BE
EXTENDED FOR A PERIOD EQUAL TO ONE (1) DAY FOR EACH DAY OF SELLER’S DELAY IN
PROVIDING THE CONTRACTS AND PROPERTY DOCUMENTS.

Unless Buyer has elected to terminate this Agreement during the Due Diligence
Period as provided in this Section 5.2.1 or in Section 5.1 above, Buyer shall be
deemed to have approved all title and survey matters with respect to the
Property and all aspects of the physical condition of the Property, save and
except the environmental condition of the Property.  Buyer shall be entitled,
during the period commencing on the Execution Date until 5:00 p.m. (Pacific
Time) on the date which is thirty (30) days after the date Seller has received
all written approvals and confirmations from all applicable governmental
authorities that ongoing environmental remediation on the Property, as disclosed
in the Property Documents, has been satisfactorily completed (such approvals and
confirmations are referred to herein as the “Closure Documents”), or the next
business day if such date falls on a weekend or holiday (such period is referred
to as the “Environmental Contingency Period”) to approve the environmental
condition of the Property.  Seller shall provide written notice to Buyer of its
receipt of the Closure Documents within three (3) days after Seller’s receipt of
the same from applicable governmental authorities (and such notice will include
a copy of such Closure Documents), and shall notify Buyer of the expiration date
of the Environmental Contingency Period resulting from the issuance of the
Closure Documents.  Buyer shall have the right to terminate this Agreement at
any time prior to the expiration of the Environmental Contingency Period if
Buyer, based on its inspections of the Property during the Environmental
Contingency Period, disapproves the environmental condition of the Property, by
delivering a Termination Notice to Seller no later

6


--------------------------------------------------------------------------------


than 5:00 p.m. (Pacific Time) of the last day of the Environmental Contingency
Period. Buyer’s failure to deliver a Termination Notice within the Environmental
Contingency Period shall conclusively be considered Buyer’s approval of the
environmental condition of the Property and Buyer’s election to proceed with the
Closing.


5.2.2       DURING THE DUE DILIGENCE PERIOD, BUYER AND BUYER’S AGENTS SHALL BE
GRANTED A RIGHT OF ENTRY ON THE PROPERTY (A) TO PERFORM SUCH NON INVASIVE
ENGINEERING, ENVIRONMENTAL AND GEOLOGICAL REVIEWS AS BUYER SHALL DEEM
APPROPRIATE, (B) EXAMINE ALL STRUCTURAL AND MECHANICAL SYSTEMS WITHIN THE
IMPROVEMENTS, (C) EXAMINE THE BOOKS AND RECORDS OF SELLER RELATING TO THE
OPERATION OF THE PROPERTY, AND (D) CONDUCT SUCH OTHER NON INVASIVE PHYSICAL
INSPECTIONS AND MAKE SUCH OTHER REPORTS AS BUYER SHALL DEEM APPROPRIATE FOR ANY
PURPOSE RELATED TO BUYER’S PROPOSED USE OF THE PROPERTY; PROVIDED, HOWEVER, THAT
BUYER MAY CONDUCT SUCH INSPECTIONS RELATING TO THE ENVIRONMENTAL CONDITION OF
THE PROPERTY THROUGH THE EXPIRATION OF THE ENVIRONMENTAL CONTINGENCY PERIOD,
SUBJECT TO THE LIMITATIONS IN SECTION 5.2.4 BELOW. BUYER’S RIGHT OF ENTRY UPON
THE PROPERTY SHALL BE SUBJECT TO, AND BUYER AGREES TO PERFORM, EACH OF THE
FOLLOWING CONDITIONS AND COVENANTS, ALL OF WHICH SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT AND THE DELIVERY OF THE DEED (AS DEFINED IN
SECTION 7.2.1 BELOW):

(A)           BUYER SHALL PAY ALL COSTS, EXPENSES, LIABILITIES, AND CHARGES
INCURRED BY BUYER OR RELATED TO BUYER’S ENTRY;

(B)           BUYER, AT BUYER’S SOLE COST, SHALL REPAIR ALL DAMAGE OR INJURY
CAUSED BY BUYER OR BUYER’S AGENTS IN CONNECTION WITH ANY SUCH INSPECTION OR
ENTRY AND SHALL RETURN THE PROPERTY TO THE CONDITION EXISTING PRIOR TO SUCH
ENTRY;

(C)           ANY ENTRY UPON THE PROPERTY SHALL BE UPON REASONABLE NOTICE TO
SELLER, SHALL BE AT REASONABLE TIMES AND SHALL NOT INTERFERE WITH THE SELLER’S
OPERATIONS ON THE PROPERTY.  SELLER, AT ITS SOLE EXPENSE, SHALL HAVE THE RIGHT
TO ACCOMPANY BUYER AND BUYER’S AGENTS DURING ANY ENTRY UPON THE PROPERTY AND TO
REQUIRE THAT BUYER AND BUYER’S AGENTS COMPLY WITH SELLER’S SAFETY AND SECURITY
PROCEDURES;

(D)           BUYER SHALL KEEP THE PROPERTY FREE AND CLEAR OF ALL LIENS ARISING
OUT OF THE ACTIVITIES OF BUYER OR BUYER’S AGENTS CONDUCTED UPON THE PROPERTY;

(E)           BUYER SHALL INDEMNIFY AND HOLD SELLER HARMLESS FROM ANY LIEN,
LOSS, CLAIM, LIABILITY, OR EXPENSE, INCLUDING ATTORNEYS’ FEES AND COSTS, ARISING
OUT OF OR IN CONNECTION WITH THE ACTIVITIES OF BUYER OR BUYER’S AGENTS ON OR
ABOUT THE PROPERTY;

(F)            BUYER SHALL PROVIDE LIABILITY INSURANCE, WITH A COMBINED SINGLE
LIMIT OF LIABILITY NOT LESS THAN ONE MILLION DOLLARS ($1,000,000), EITHER UNDER
BUYER’S POLICY OR SUCH INSURANCE PROVIDED BY BUYER’S AGENTS.  SELLER SHALL BE
NAMED AS AN ADDITIONAL INSURED UPON SUCH INSURANCE.  BUYER SHALL PROVIDE PROOF
OF SUCH INSURANCE REASONABLY ACCEPTABLE TO SELLER PRIOR TO, AND AS A CONDITION
OF, ANY SUCH ENTRY; AND

(G)           PRIOR TO PERFORMING ANY INVASIVE TESTING, BUYER SHALL OBTAIN
SELLER’S WRITTEN APPROVAL, WHICH APPROVAL MAY BE WITHHELD IN SELLER’S SOLE AND
ABSOLUTE DISCRETION, WITH RESPECT TO THE SCOPE OF WORK INTENDED TO BE PERFORMED
AND SHALL PROVIDE SELLER AN OPPORTUNITY TO CONFER, EITHER DIRECTLY OR THROUGH
SELLER’S CONSULTANTS, WITH BUYER’S ENVIRONMENTAL

7


--------------------------------------------------------------------------------


CONSULTANTS IN ORDER TO DETERMINE WHETHER TO PERMIT ANY SAMPLING OR TESTING OF
SURFACE OR SUBSURFACE SOILS, SURFACE WATER OR GROUND WATER OR TO REFINE THE
SCOPE OF THE WORK TO BE PERFORMED.  SELLER AND ITS CONSULTANTS SHALL BE ENTITLED
TO TAKE “SPLIT SAMPLES” OF ANY SAMPLES OBTAINED BY BUYER AND ITS CONSULTANTS. 
SELLER SHALL BEAR ALL EXPENSES OF ITS OWN ENVIRONMENTAL CONSULTANTS IN REVIEWING
BUYER’S WORK PLAN AND ANALYZING ANY SPLIT SAMPLES.


5.2.3       PRIOR TO THE CLOSING, ALL INFORMATION DERIVED FROM BUYER’S TESTS AND
TEST RESULTS SHALL, TO THE EXTENT PERMISSIBLE UNDER EXISTING LAW, REMAIN
CONFIDENTIAL AND NOT BE DISCLOSED TO ANY PARTY OTHER THAN AS IS NECESSARY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED HEREBY OR TO EXERCISE BUYER’S RIGHTS
HEREUNDER INCLUDING, WITHOUT LIMITATION, BUYER’S COUNSEL AND ITS CONSULTANTS. 
SELLER SHALL BE ENTITLED TO RECEIVE COPIES OF ALL TESTS AND TEST RESULTS
TOGETHER WITH THE RIGHT, AS A PARTY OF INTEREST, TO BE ABLE TO ACCESS THE
CONSULTANT’S FILE INFORMATION AND WORK PRODUCT IN THE EVENT THE CLOSING DOES NOT
OCCUR, UNLESS THE CLOSING DOES NOT OCCUR BECAUSE OF SELLER’S DEFAULT UNDER THIS
AGREEMENT.  BUYER SHALL OBTAIN ALL CONSULTANTS’ CONSENT TO THE FOREGOING AS A
PART OF ANY RETENTION AGREEMENT.  SELLER’S RIGHTS SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.  BUYER SHALL BEAR THE COSTS AND EXPENSES WITH RESPECT TO ITS
FEASIBILITY STUDIES HEREUNDER, INCLUDING, BUT NOT LIMITED TO, ALL ENVIRONMENTAL
MATTERS AND INVESTIGATIONS.


5.2.4       SELLER AGREES THAT BUYER SHALL HAVE THE RIGHT TO PERFORM CERTAIN
INVASIVE TESTING ON THE PROPERTY CONSISTING OF APPROXIMATELY FOUR (4) INTERIOR
BORINGS AND APPROXIMATELY TWO (2) EXTERIOR BORINGS TO TEST SOIL AND GROUNDWATER;
PROVIDED, HOWEVER, THAT SUCH TESTING (I) MAY NOT BE PERFORMED BY BUYER UNTIL
SELLER HAS RECEIVED ALL CLOSURE DOCUMENTS FOR THE PROPERTY, AND (II) SHALL BE
PERFORMED BY BUYER’S CONSULTANTS WITHIN FIFTEEN (15) DAYS AFTER SELLER HAS
OBTAINED THE CLOSURE DOCUMENTS.  SUCH TESTING BY BUYER SHALL BE SUBJECT TO ALL
OF THE TERMS AND CONDITIONS OF THIS SECTION 5.2 OTHER THAN THE REQUIREMENT OF
BUYER’S OBTAINING LANDLORD’S CONSENT, AND, NOTWITHSTANDING THE “SOLE DISCRETION”
STANDARD IN SECTION 5.2.2(G) ABOVE, SUBJECT TO THE REQUIREMENT THAT LANDLORD’S
APPROVAL OF BUYER’S WORK PLAN FOR SUCH TESTING SHALL NOT BE UNREASONABLY
WITHHELD.


5.3          PERFORMANCE.  SELLER SHALL HAVE PERFORMED, OBSERVED AND COMPLIED
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED, OBSERVED AND COMPLIED WITH ON ITS PART PRIOR TO OR AS OF THE CLOSING
HEREUNDER.


5.4          DOCUMENTS AND DELIVERIES.  ALL INSTRUMENTS AND DOCUMENTS REQUIRED
ON SELLER’S PART TO EFFECTUATE THE CLOSING, AS SET FORTH HEREIN AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE DELIVERED TO BUYER OR THE ESCROW
AGENT, AS REQUIRED HEREBY, AND SHALL BE IN FORM AND SUBSTANCE CONSISTENT WITH
THE REQUIREMENTS HEREIN.


5.5          TITLE POLICY.  AT THE CLOSING, TITLE COMPANY SHALL HAVE DELIVERED
TO BUYER EITHER (A) A CLTA OWNER’S STANDARD POLICY OF TITLE INSURANCE (THE
“TITLE POLICY”), INSURING BUYER’S FEE SIMPLE TITLE TO THE PROPERTY IN THE AMOUNT
OF THE PURCHASE PRICE SUBJECT ONLY TO THE PERMITTED EXCEPTIONS, OR (B) TITLE
COMPANY’S IRREVOCABLE COMMITMENT TO ISSUE SUCH POLICY.


5.6          CONDITION OF PROPERTY.  SUBJECT TO THE TERMS AND CONDITIONS OF
ARTICLE 9 BELOW, THE PHYSICAL CONDITION OF THE PROPERTY SHALL BE SUBSTANTIALLY
THE SAME ON THE DAY OF CLOSING AS ON THE DATE OF BUYER’S EXECUTION OF THIS
AGREEMENT, REASONABLE WEAR AND TEAR EXCEPTED.

8


--------------------------------------------------------------------------------



5.7          ACCURACY OF REPRESENTATIONS.  ALL OF THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WHEN MADE, AND SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON THE DATE OF CLOSING (AS DEFINED IN SECTION 7.1 BELOW) WITH
THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE


5.8          FAILURE OF CONDITIONS.  IF ANY CONDITIONS SET FORTH IN THIS ARTICLE
5 ARE NOT SATISFIED OR WAIVED IN WRITING BY BUYER AT OR PRIOR TO THE TIMES
PRESCRIBED THEREIN, THEN ALL RIGHTS, OBLIGATIONS AND LIABILITIES OF SELLER AND
BUYER UNDER AND PURSUANT TO THIS AGREEMENT SHALL TERMINATE (EXCEPT FOR ANY
OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT WHICH SPECIFICALLY SET FORTH
THAT SUCH OBLIGATIONS OR LIABILITIES SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT), AND THE ESCROW AGENT SHALL, WITHOUT FURTHER NOTICE TO OR FROM ANY
PARTY, AND WITHOUT LIABILITY THEREFOR, CANCEL AND TERMINATE THE ESCROW.  UPON
SUCH TERMINATION, THE DEPOSIT SHALL BE PAID TO SELLER TO THE EXTENT IT HAS
BECOME NONREFUNDABLE IN ACCORDANCE WITH THIS AGREEMENT, UNLESS THE FAILURE OF A
CONDITION IS CAUSED SOLELY BY SELLER’S BREACH OF A REPRESENTATION, WARRANTY
COVENANT OR OBLIGATION OF SELLER ARISING UNDER THIS AGREEMENT, SUBJECT TO
SECTION 10.2 BELOW (A “SELLER’S BREACH), IN WHICH EVENT THE DEPOSIT SHALL BE
REFUNDED TO BUYER.


5.9          COPIES OF REPORTS.  IN THE EVENT OF TERMINATION OF THIS AGREEMENT,
BUYER SHALL PROMPTLY RETURN TO SELLER ALL DOCUMENTATION DELIVERED BY SELLER TO
BUYER AND, AFTER TERMINATION OF THIS AGREEMENT FOR ANY REASON OTHER THAN AS A
RESULT OF SELLER’S DEFAULT HEREUNDER, BUYER SHALL PROVIDE COPIES TO SELLER OF
ALL REPORTS AND STUDIES OBTAINED OR DEVELOPED BY BUYER OR BUYER’S CONSULTANTS
WITH RESPECT TO THE PROPERTY AT NO COST TO SELLER, AND DELIVERY OF SUCH
DOCUMENTS SHALL BE A CONDITION TO ANY RIGHT OF BUYER TO A RETURN OF THE DEPOSIT,
TO THE EXTENT REFUNDABLE TO BUYER.


6.             CONDITIONS OF SELLER’S OBLIGATIONS.  THE CLOSING AND SELLER’S
OBLIGATIONS UNDER THIS AGREEMENT TO SELL THE PROPERTY SHALL BE SUBJECT TO THE
SATISFACTION, PRIOR TO THE TIMES PRESCRIBED HEREIN, OF THE FOLLOWING CONDITIONS,
WITH SELLER TO RETAIN THE RIGHT TO WAIVE IN WRITING, IN WHOLE OR IN PART, ANY OF
THE FOLLOWING CONDITIONS AT OR PRIOR TO THE TIME PRESCRIBED HEREIN FOR APPROVAL
OR DISAPPROVAL BY SELLER:


6.1          ACCURACY OF REPRESENTATIONS.  ALL OF THE REPRESENTATIONS AND
WARRANTIES OF BUYER CONTAINED IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND CORRECT
IN ALL MATERIAL RESPECTS WHEN MADE, AND SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON THE DATE OF CLOSING WITH THE SAME EFFECT AS IF MADE ON AND
AS OF SUCH DATE.


6.2          PERFORMANCE.  BUYER SHALL HAVE PERFORMED, OBSERVED AND COMPLIED
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED, OBSERVED AND COMPLIED WITH ON ITS PART PRIOR TO OR AS OF THE CLOSING
HEREUNDER.


6.3          DOCUMENTS AND DELIVERIES.  ALL INSTRUMENTS AND DOCUMENTS REQUIRED
ON BUYER’S PART TO EFFECTUATE THE CLOSING AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE DELIVERED TO SELLER OR THE ESCROW AGENT, AS REQUIRED HEREBY,
SHALL BE IN FORM AND SUBSTANCE CONSISTENT WITH THE REQUIREMENTS HEREIN, AND ALL
FUNDS TO BE DEPOSITED INTO THE ESCROW PURSUANT HERETO SHALL HAVE BEEN TIMELY
DEPOSITED.

9


--------------------------------------------------------------------------------



6.4          FAILURE OF CONDITIONS.  IF ANY CONDITIONS PRECEDENT TO SELLER’S
OBLIGATIONS HEREUNDER ARE NOT TIMELY SATISFIED OR WAIVED IN WRITING BY SELLER,
AS SET FORTH IN THIS ARTICLE 6 AND INCLUDING, BUT NOT LIMITED TO, TIMELY
DELIVERY OF THE DEPOSIT OR OTHER FUNDS REQUIRED TO BE DEPOSITED BY BUYER INTO
THE ESCROW, THEN SELLER SHALL HAVE THE OPTION, EXERCISABLE BY WRITTEN NOTICE TO
BUYER AT OR PRIOR TO THE CLOSING, OF DECLINING TO PROCEED WITH THE CLOSING.  IN
SUCH EVENT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL OBLIGATIONS AND
LIABILITIES OF THE PARTIES UNDER THIS AGREEMENT SHALL TERMINATE (EXCEPT FOR ANY
OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT WHICH SPECIFICALLY SET FORTH
THAT SUCH OBLIGATIONS OR LIABILITIES SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT) AND (A) ALL DOCUMENTATION DELIVERED TO BUYER PURSUANT HERETO SHALL BE
RETURNED TO SELLER, (B) ALL THIRD PARTY REPORTS OBTAINED BY BUYER WITH RESPECT
TO THE PROPERTY SHALL BE DELIVERED TO SELLER AT NO COST TO SELLER, IF REQUESTED
BY SELLER, AND (C) THE DEPOSIT SHALL BE PAID TO SELLER TO THE EXTENT IS HAS
BECOME NONREFUNDABLE IN ACCORDANCE WITH THIS AGREEMENT.


7.             CLOSING; DELIVERIES.


7.1          CLOSING DATE.  THE CLOSING OF THE TRANSACTION DESCRIBED IN THIS
AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE ON THE DATE WHICH IS THIRTY (30) DAYS
AFTER THE EXPIRATION OF THE ENVIRONMENTAL CONTINGENCY PERIOD (OR THE NEXT
BUSINESS DAY IF SUCH DATE FALLS ON A WEEKEND OR HOLIDAY) (THE CLOSING DATE”). 
UPON SELLER’S REQUEST, BUYER SHALL CONFIRM IN WRITING THE DATE ON WHICH THE
ENVIRONMENTAL CONTINGENCY PERIOD EXPIRES HEREUNDER AND/OR THE CLOSING DATE.  THE
CLOSING SHALL BE DEEMED TO OCCUR AS OF THE MOMENT THE DEED IS RECORDED AND THE
PURCHASE PRICE IS DISBURSED TO SELLER.


7.2          SELLER’S CLOSING DEPOSITS.  AT OR PRIOR TO THE CLOSING, SELLER
SHALL DEPOSIT THE FOLLOWING INTO THE ESCROW FOR RECORDATION AND/OR DELIVERY TO
BUYER AT THE CLOSING:


7.2.1       GRANT DEED.  A GRANT DEED, DULY EXECUTED AND ACKNOWLEDGED BY SELLER
AND IN PROPER FORM FOR RECORDING (THE “DEED”), SUBJECT TO THE PERMITTED
EXCEPTIONS.


7.2.2       ASSIGNMENT OF CONTRACTS.  AN ASSIGNMENT TO BUYER OF ALL OF SELLER’S
RIGHT, TITLE AND INTEREST IN THE ASSIGNED CONTRACTS, IF ANY, IN THE FORM
ATTACHED HERETO AS EXHIBIT ”C,” WHICH SHALL PROVIDE FOR AN ASSUMPTION BY BUYER
OF ALL OBLIGATIONS OF ASSIGNOR THEREUNDER FROM AND AFTER THE DATE OF THE
CLOSING.


7.2.3       CONTRACTS.  ORIGINALS OR COPIES CERTIFIED BY SELLER OF THE ASSIGNED
CONTRACTS, IF ANY, WHICH MAY BE DELIVERED OUTSIDE OF THE ESCROW, AT SELLER’S
ELECTION.


7.2.4       FIRPTA.  A CERTIFICATION AND AFFIDAVIT AS REQUIRED BY THE FOREIGN
INVESTORS PROPERTY TAX ACT, AS AMENDED, AND THE COMPARABLE PROVISIONS OF
CALIFORNIA LAW.


7.2.5       OTHER DOCUMENTS.  SUCH RESOLUTIONS, AUTHORIZATIONS, BYLAWS OR OTHER
CORPORATE/PARTNERSHIP DOCUMENTS OR AGREEMENTS RELATING TO SELLER AS MAY BE
REASONABLY REQUESTED.


7.3          BUYER’S CLOSING DEPOSITS.  AT OR PRIOR TO THE CLOSING, BUYER SHALL
DEPOSIT INTO THE ESCROW FOR DELIVERY TO SELLER AT THE CLOSING THE FOLLOWING:

10


--------------------------------------------------------------------------------



7.3.1       BALANCE OF PURCHASE PRICE.  THE BALANCE OF THE PURCHASE PRICE IN
CASH OR BY WIRE TRANSFER IN THE AMOUNT REQUIRED UNDER ARTICLE 2 HEREOF FOR
DELIVERY TO ESCROW AGENT.


7.3.2       ASSIGNMENT OF CONTRACTS.  THE ASSIGNMENT OF THE ASSIGNED CONTRACTS
TO BE ASSUMED BY BUYER PURSUANT TO SECTION 3.3 HEREIN.


7.3.3       OTHER DOCUMENTS.  SUCH OTHER INSTRUMENTS AND DOCUMENTS AS REASONABLY
MAY BE REQUIRED TO EFFECTUATE THIS AGREEMENT AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.


8.             APPORTIONMENTS; EXPENSES.


8.1          APPORTIONMENTS.


8.1.1       TAXES, UTILITIES AND OPERATING EXPENSES.  ALL REAL ESTATE TAXES,
CHARGES AND ANY ASSESSMENTS AFFECTING THE PROPERTY AND ALL CHARGES FOR
UTILITIES, INSURANCE AND OTHER OPERATING EXPENSES OF THE PROPERTY, IF ANY, SHALL
BE PRORATED ON A PER DIEM BASIS AS OF MIDNIGHT ON THE DATE BEFORE CLOSING.  IF
ANY REAL ESTATE TAXES, CHARGES OR ASSESSMENTS OR ANY CHARGES FOR UTILITIES,
INSURANCE AND OTHER OPERATING EXPENSES OF THE PROPERTY HAVE NOT BEEN FINALLY
ASSESSED OR BILLED TO SELLER AS OF MIDNIGHT ON THE DATE BEFORE CLOSING, THEN THE
SAME SHALL BE ADJUSTED AT CLOSING BASED UPON THE MOST RECENTLY ISSUED BILLS
THEREFOR AND SHALL BE RE-ADJUSTED OUTSIDE OF THE ESCROW WHEN FINAL BILLS ARE
ISSUED.


8.1.2       CHARGES UNDER ASSIGNED CONTRACTS.  THE UNPAID MONETARY OBLIGATIONS
OF SELLER WITH RESPECT TO ANY OF THE ASSIGNED CONTRACTS, IF ANY, SHALL BE
PRORATED ON A PER DIEM BASIS AS OF MIDNIGHT BEFORE THE DATE OF THE CLOSING.


8.2          EXPENSES.  THE EXPENSES AND COSTS OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT SHALL BE BORNE BY THE PARTIES AS FOLLOWS, ALL OF WHICH
OBLIGATIONS SHALL SURVIVE THE CLOSING:


8.2.1       ADVISORS.  SUBJECT TO SECTION 14.10 HEREOF, EACH PARTY WILL PAY ALL
ITS OWN EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, (A) ALL COSTS AND EXPENSES
STATED HEREIN TO BE BORNE BY SUCH PARTY, AND (B) ALL OF ITS OWN RESPECTIVE
ACCOUNTING, LEGAL AND APPRAISAL FEES.


8.2.2       SELLER’S EXPENSES.  SELLER SHALL PAY AT THE CLOSING (A) THE PREMIUM
ATTRIBUTABLE TO A CLTA TITLE POLICY FOR BUYER, (B) FIFTY PERCENT (50%) OF ALL
ESCROW FEES, AND (C) ALL CITY AND COUNTY TRANSFER TAXES.


8.2.3       BUYER’S EXPENSES.  BUYER SHALL PAY AT THE CLOSING (A) ALL PREMIUMS
FOR BUYER’S TITLE POLICY OVER AND ABOVE A CLTA TITLE POLICY AND ALL
ENDORSEMENTS, AND (B) FIFTY PERCENT (50%) OF ALL ESCROW FEES.


8.2.4       OTHER FEES.  ALL OTHER CLOSING COSTS IF ANY, SHALL BE DIVIDED BY THE
PARTIES IN ACCORDANCE WITH THE CUSTOM OF ALAMEDA COUNTY.

11


--------------------------------------------------------------------------------



8.3          POSSESSION.  POSSESSION OF THE PROPERTY SHALL BE SURRENDERED TO
BUYER AT THE CLOSING FREE AND CLEAR OF ANY RIGHTS OF POSSESSION OF OTHERS.


9.             CASUALTY AND CONDEMNATION; INSURANCE.


9.1          THRESHOLD AMOUNT FOR TERMINATION OPTION.  IF, AT ANY TIME PRIOR TO
THE DATE OF CLOSING, IMPROVEMENTS HAVING A REPLACEMENT VALUE OF FIVE HUNDRED
THOUSAND DOLLARS ($500,000) OR MORE ARE DESTROYED OR DAMAGED AS A RESULT OF FIRE
OR ANY OTHER CASUALTY WHATSOEVER, OR AS A RESULT OF THE PROPERTY BEING CONDEMNED
OR TAKEN BY EMINENT DOMAIN PROCEEDINGS BY ANY PUBLIC AUTHORITY, THE PROPERTY’S
VALUE IS REDUCED BY FIVE HUNDRED THOUSAND DOLLARS ($500,000) OR MORE, THEN, AT
BUYER’S OPTION, TO BE EXERCISED BY WRITTEN NOTICE TO SELLER, THIS AGREEMENT
SHALL TERMINATE, AND THE DEPOSIT SHALL BE RETURNED TO BUYER, AND EXCEPT AS
EXPRESSLY SET FORTH HEREIN, NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY OR
OBLIGATION TO THE OTHER HEREUNDER.  BUYER SHALL EXERCISE SUCH TERMINATION RIGHT,
IF AT ALL, WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF NOTICE FROM SELLER ADVISING
BUYER OF SUCH DAMAGE OR TAKING.


9.2          ALLOCATION OF COMPENSATION.  IF THERE IS ANY DAMAGE OR DESTRUCTION
OR CONDEMNATION OR TAKING, AS ABOVE SET FORTH, AND IF (A) THE RESULTING
REDUCTION IN THE VALUE OF THE PROPERTY IS LESS THAN FIVE HUNDRED THOUSAND
DOLLARS ($500,000), OR (B) BUYER ELECTS NOT TO TERMINATE THIS AGREEMENT AS
PROVIDED ABOVE, THEN BUYER SHALL PAY THE PURCHASE PRICE IN FULL AT THE CLOSING
AND THE PROPERTY SHALL BELONG TO BUYER, PROVIDED THAT (I) IN THE CASE OF A
TAKING, ALL CONDEMNATION PROCEEDS PAID OR PAYABLE TO SELLER SHALL BE PAID OR
ASSIGNED TO BUYER AT THE CLOSING; OR (II) IN THE CASE OF A CASUALTY, SELLER
SHALL ASSIGN TO BUYER ALL RIGHTS TO ANY INSURANCE PROCEEDS PAID OR PAYABLE UNDER
THE APPLICABLE INSURANCE POLICIES.  IN NO EVENT SHALL SELLER HAVE ANY OBLIGATION
TO RESTORE ANY DAMAGE TO THE PROPERTY CAUSED BY OR ARISING FROM A CONDEMNATION
OR CASUALTY EVENT, NOR SHALL BUYER HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AS
A RESULT THEREOF OTHER THAN AS PROVIDED IN SECTION 9.1 ABOVE.


10.          REMEDIES FOR BUYER’S DEFAULT AND SELLER’S DEFAULT.


10.1        BUYER’S DEFAULT.  IN THE EVENT BUYER BREACHES OR FAILS TO PERFORM
ITS OBLIGATION TO PURCHASE THE PROPERTY UNDER THIS AGREEMENT, THEN SELLER SHALL,
AS ITS SOLE REMEDY THEREFOR, BE ENTITLED TO RECEIVE THE DEPOSIT MADE PURSUANT TO
SECTION 2 HEREOF, INCLUDING ALL INTEREST EARNED AND ACCRUED THEREON, AS
LIQUIDATED DAMAGES (AND NOT AS A PENALTY) IN LIEU OF, AND AS FULL COMPENSATION
FOR, ALL OTHER RIGHTS OR CLAIMS OF SELLER AGAINST BUYER BY REASON OF SUCH
DEFAULT.  THEREUPON THIS AGREEMENT SHALL TERMINATE AND THE PARTIES SHALL BE
RELIEVED OF ALL FURTHER OBLIGATIONS AND LIABILITIES HEREUNDER, EXCEPT FOR THOSE
OBLIGATIONS WHICH EXPRESSLY SURVIVE CLOSING OR TERMINATION OF THIS AGREEMENT. 
BUYER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO SELLER RESULTING FROM BUYER’S
BREACH WOULD BE DIFFICULT, IF NOT IMPOSSIBLE TO ASCERTAIN WITH ANY ACCURACY, AND
THAT THE LIQUIDATED DAMAGE AMOUNT SET FORTH IN THIS SECTION REPRESENTS BOTH
PARTIES’ EFFORTS TO APPROXIMATE SUCH POTENTIAL DAMAGES.  NOTWITHSTANDING THE
FOREGOING, OR ANY OTHER PROVISION TO THE CONTRARY, THIS SECTION 10.1 SHALL IN NO
WAY LIMIT OR

12


--------------------------------------------------------------------------------



RESTRICT SELLER’S RECOVERY UNDER SECTION 5.2 ABOVE AND/OR SECTION 14.10 BELOW.

/s/ WC Seller’s Initials                                        /s/ AB /s/ JB
Buyer’s Initials


10.2        SELLER BREACH BEFORE CLOSING.  IN THE EVENT THAT THE CLOSING DOES
NOT OCCUR AS A RESULT OF A SELLER’S BREACH WHICH IS NOT CURED BY SELLER WITHIN
FIVE (5) DAYS AFTER WRITTEN NOTICE FROM BUYER TO SELLER OF SUCH SELLER’S BREACH,
BUYER SHALL BE ENTITLED TO (A) BRING AN ACTION FOR SPECIFIC PERFORMANCE IF FILED
AND SERVED UPON SELLER WITHIN SIXTY (60) DAYS AFTER THE OCCURRENCE OF SUCH
ALLEGED BREACH, OR (B) TERMINATE THIS AGREEMENT, OBTAIN A REFUND OF THE DEPOSIT,
IF MADE, AND PURSUE ANY REMEDIES AT LAW TO WHICH IT MAY BE LEGALLY ENTITLED;
PROVIDED, HOWEVER, THAT (I) SELLER’S LIABILITY FOR ANY SUCH SELLER’S BREACH
SHALL BE LIMITED TO CLAIMS FOR WHICH THE DAMAGES ARE NOT LESS THAN FIFTY
THOUSAND DOLLARS ($50,000) AND SHALL BE SUBJECT TO AN AGGREGATE MAXIMUM SUM OF
THREE HUNDRED THOUSAND DOLLARS ($300,000), AND (II) SELLER SHALL IN NO EVENT
HAVE ANY LIABILITY FOR MATTERS DISCLOSED TO BUYER IN ANY DOCUMENTS AND
INFORMATION PRODUCED FOR BUYER PURSUANT TO THIS AGREEMENT OR DISCOVERED BY BUYER
PRIOR TO TERMINATION OF THIS AGREEMENT, AND (III) SELLER SHALL HAVE NO LIABILITY
FOR ANY SUCH SELLER’S BREACH UNLESS SUCH DAMAGE CLAIM IS EXPRESSLY ASSERTED BY
BUYER IN AN ACTION FILED AND SERVED ON SELLER WITHIN ONE (1) YEAR FOLLOWING THE
TERMINATION OF THE AGREEMENT.


10.3        SELLER BREACH AFTER CLOSING.  IN THE EVENT THE CLOSING DOES OCCUR
AND BUYER DISCOVERS A SELLER’S BREACH, (A) SELLER’S LIABILITY FOR A SELLER’S
BREACH SHALL BE LIMITED TO CLAIMS FOR WHICH THE DAMAGES ARE NOT LESS THAN FIFTY
THOUSAND DOLLARS ($50,000) AND WHICH SHALL BE SUBJECT TO AN AGGREGATE MAXIMUM OF
THREE HUNDRED THOUSAND DOLLARS ($300,000), (B) SELLER SHALL IN NO EVENT HAVE ANY
LIABILITY FOR MATTERS DISCLOSED TO BUYER IN DOCUMENTS PRODUCED OR MADE AVAILABLE
TO BUYER BY SELLER OR DISCOVERED BY BUYER PRIOR TO THE CLOSING IF BUYER ELECTS
TO PROCEED TO CLOSE THIS TRANSACTION NOTWITHSTANDING THE DISCLOSURE OR DISCOVERY
OF SUCH MATTERS PRIOR TO THE CLOSING, AND (C) SELLER SHALL HAVE NO LIABILITY FOR
ANY SELLER’S BREACH UNLESS SUCH DAMAGE CLAIM IS ASSERTED BY BUYER IN AN ACTION
FILED AND SERVED ON SELLER WITHIN ONE (1) YEAR FOLLOWING THE CLOSING.


11.          FURTHER ASSURANCES.  SELLER AND BUYER EACH AGREES TO PERFORM SUCH
OTHER ACTS, AND TO EXECUTE, ACKNOWLEDGE AND DELIVER, PRIOR TO, AT OR SUBSEQUENT
TO THE CLOSING, SUCH OTHER INSTRUMENTS, DOCUMENTS AND OTHER MATERIALS AS THE
OTHER MAY REASONABLY REQUEST AND AS SHALL BE NECESSARY IN ORDER TO EFFECT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


12.          NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE SENT TO THE ADDRESS SET FORTH BELOW (OR SUCH
OTHER ADDRESS AS A PARTY MAY HEREAFTER DESIGNATE FOR ITSELF BY NOTICE TO THE
OTHER PARTIES AS REQUIRED HEREBY) OF THE PARTY FOR WHOM SUCH NOTICE OR
COMMUNICATION IS INTENDED:

If to Seller:

AXT, Inc.
4281 Technology Drive
Fremont, California  94538
Attn:  Wilson Cheung
Fax:  (510) 438-4793
Phone:  (510) 438-4735

13


--------------------------------------------------------------------------------


With a copy to:

DLA Piper US LLP
2000 University Avenue
East Palo Alto, California  94303
Attn:       Austin Stewart, Esq.
Fax:         (650) 833-2001
Phone: (650) 833-2250

If to Buyer:

Allen & Janette Blazick

c/o Olympic Screen Crafts & Lithography

44800 Industrial Drive

Fremont, California  94538
Fax:  (510) 657-1015
Phone:  (510) 657-2600

Any such notice or communication shall be sufficient if sent by registered or
certified mail, return receipt requested, postage prepaid; by hand delivery; by
overnight courier service; or by telecopy with an original by regular mail. Any
such notice or communication shall be effective when delivered to the office of
the addressee or upon refusal of such delivery.


13.          BROKERS.  SELLER IS REPRESENTED BY CB RICHARD ELLIS (“SELLER’S
BROKER”), AND BUYER IS NOT REPRESENTED BY ANY BROKER.  IF AND WHEN THE CLOSING
OCCURS, SELLER SHALL PAY A BROKERAGE COMMISSION EQUAL TO 3.5% OF THE PURCHASE
PRICE TO SELLER’S BROKER PURSUANT TO A SEPARATE AGREEMENT WITH SELLER’S BROKER. 
EXCEPT FOR THE SELLER’S BROKER SET FORTH HEREIN, EACH PARTY REPRESENTS TO THE
OTHER THAT IT HAS NOT DEALT WITH ANY BROKER, AGENT, OR FINDER FOR WHICH A
COMMISSION OR FEE IS PAYABLE IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY
SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS THE OTHER PARTY FROM ANY CLAIMS,
DEMANDS, OR JUDGMENTS FOR COMMISSIONS OR FEES BASED ON THE CLAIMANT’S
REPRESENTATION OR ALLEGED REPRESENTATION OF THE INDEMNIFYING PARTY IN THIS
TRANSACTION.  THE PROVISIONS OF THIS SECTION 14 SHALL SURVIVE THE CLOSING OR THE
TERMINATION OF THIS AGREEMENT.


14.          MISCELLANEOUS.


14.1        ASSIGNABILITY.  BUYER SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT TO A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TENANCY-IN-COMMON, OR OTHER ENTITY IN WHICH BUYER HOLDS, DIRECTLY OR INDIRECTLY,
A FIFTY PERCENT (50%) OR GREATER INTEREST AND WHICH IS CONTROLLED BY BUYER
(I.E., BUYER HAS THE RIGHT TO DIRECT THE MANAGEMENT AND OPERATION OF SUCH
ENTITY).  EXCEPT AS EXPRESSLY SET FORTH HEREIN, BUYER MAY NOT ASSIGN OR TRANSFER
ALL OR ANY PORTION OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY
OTHER INDIVIDUAL, ENTITY OR OTHER PERSON WITHOUT THE CONSENT THERETO BY SELLER,
WHICH MAY BE WITHHELD IN SELLER’S ABSOLUTE DISCRETION.

14


--------------------------------------------------------------------------------



14.2        GOVERNING LAW; PARTIES IN INTEREST.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAW OF THE STATE OF CALIFORNIA AND SHALL BIND AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, ASSIGNS AND PERSONAL REPRESENTATIVES.


14.3        RECORDING.  NEITHER THIS AGREEMENT NOR ANY NOTICE OR MEMORANDUM
HEREOF SHALL BE RECORDED IN ANY PUBLIC RECORD.  A VIOLATION OF THIS PROHIBITION
SHALL CONSTITUTE A MATERIAL BREACH OF THIS AGREEMENT.


14.4        TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.


14.5        HEADINGS.  THE HEADINGS PRECEDING THE TEXT OF THE SECTIONS AND
SUBSECTIONS HEREOF ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL
NOT CONSTITUTE A PART OF THIS AGREEMENT, NOR SHALL THEY AFFECT ITS MEANING,
CONSTRUCTION OR EFFECT.


14.6        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


14.7        EXHIBITS.  ALL EXHIBITS WHICH ARE REFERRED TO HEREIN AND WHICH ARE
ATTACHED HERETO OR BOUND SEPARATELY AND INITIALED BY THE PARTIES ARE EXPRESSLY
MADE AND CONSTITUTE A PART OF THIS AGREEMENT.


14.8        SURVIVAL.  UNLESS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, THE
WARRANTIES, REPRESENTATIONS AND COVENANTS OF SELLER AND BUYER SHALL TERMINATE AS
OF THE CLOSING AND SHALL BE DEEMED TO HAVE MERGED WITH THE DEED.  THE
WARRANTIES, REPRESENTATIONS AND COVENANTS OF ARTICLE 3 (SUBJECT TO THE
LIMITATIONS IN SECTION 3.7 AND ARTICLE 10), ARTICLE 4, SECTIONS 5.2.2, 5.2.3,
5.9, 9.2, AND ARTICLES 10, 11 & 13 AND SECTION 14.10 HEREOF SHALL SURVIVE THE
CLOSING OR ANY EARLIER TERMINATION OF THIS AGREEMENT.


14.9        ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE EXHIBITS
HERETO SET FORTH ALL OF THE PROMISES, COVENANTS, AGREEMENTS, CONDITIONS AND
UNDERTAKINGS BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS, INDUCEMENTS OR CONDITIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN,
EXCEPT AS CONTAINED HEREIN.  THIS AGREEMENT MAY NOT BE CHANGED ORALLY BUT ONLY
BY AN AGREEMENT IN WRITING, DULY EXECUTED BY OR ON BEHALF OF THE PARTY OR
PARTIES AGAINST WHOM ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION, CONSENT OR
DISCHARGE IS SOUGHT.


14.10      ATTORNEYS’ FEES.  IF THERE IS ANY LEGAL ACTION OR PROCEEDING BETWEEN
SELLER AND BUYER ARISING FROM OR BASED UPON THIS AGREEMENT, THE UNSUCCESSFUL
PARTY TO SUCH ACTION OR PROCEEDING SHALL PAY TO THE PREVAILING PARTY ALL COSTS
AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED BY
THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING AND IN ANY APPEAL IN
CONNECTION THEREWITH, AND SUCH COSTS, EXPENSES, ATTORNEYS’ FEES AND
DISBURSEMENTS SHALL BE INCLUDED IN AND AS PART OF SUCH JUDGMENT.


14.11      DOCUMENTARY TRANSFER TAX.  EITHER PARTY SHALL, AT THE TIME OF
RECORDING THE GRANT DEED, IN ACCORDANCE WITH CALIFORNIA REVENUE AND TAXATION
CODE SECTION 11932, BE ENTITLED TO REQUIRE THAT THE AMOUNT OF THE DOCUMENTARY
TRANSFER TAX DUE BE SHOWN ON A SEPARATE PAPER WHICH SHALL BE AFFIXED TO THE
GRANT DEED SUBSEQUENT TO RECORDING.

15


--------------------------------------------------------------------------------



14.12      TAX DEFERRED EXCHANGE:  EACH PARTY AGREES TO COOPERATE WITH THE OTHER
PARTY FOR THE PURPOSE OF EFFECTING A TAX DEFERRED EXCHANGE PURSUANT TO INTERNAL
REVENUE CODE SECTION 1031.  BUYER AND SELLER AGREE THAT THE CONSUMMATION OF THIS
AGREEMENT IS NOT PREDICATED OR CONDITIONED UPON THE COMPLETION OF ANY SUCH
EXCHANGE AND SUCH EXCHANGE SHALL NOT DELAY THE CLOSE OF ESCROW HEREUNDER. 
NEITHER PARTY SHALL INCUR ANY ADDITIONAL LIABILITY OR FINANCIAL OBLIGATION
(INCLUDING LEGAL FEES) AS A CONSEQUENCE OF THE OTHER PARTY’S CONTEMPLATED
EXCHANGE AND THE EXCHANGING PARTY AGREES TO HOLD THE OTHER PARTY HARMLESS FROM
ANY LIABILITY THAT MAY ARISE FROM THE OTHER PARTY’S PARTICIPATION THEREIN.  IN
NO EVENT SHALL THE NON-EXCHANGING PARTY BE REQUIRED TO TAKE TITLE TO ANY
PROPERTY OTHER THAN THE PROPERTY.


15.          ESCROW AGENT.  ESCROW AGENT SHALL HOLD THE DEPOSIT IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF THE ESCROW INSTRUCTIONS TO BE GIVEN TO ESCROW
AGENT BY THE PARTIES IN A FORM CONSISTENT WITH THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

BUYER:

 

 

 

/s/ Allen Blazick

 

ALLEN BLAZICK

 

 

/s/ Janette Blazick

 

JANETTE BLAZICK

 

 

SELLER:

 

 

AXT, INC.,

a Delaware corporation

 

 

By:

/s/ Wilson W. Cheung

 

 

 

 

Its:

Chief Financial Officer

 

 

16


--------------------------------------------------------------------------------


ACKNOWLEDGEMENT

Escrow Holder executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions hereof to the extent
applicable to the express obligations of Escrow Holder hereunder.

ESCROW HOLDER:

CHICAGO TITLE COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

17


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION OF THE REAL PROPERTY

The Land referred to herein is situated in the City of Fremont, County of
Alameda, State of California, and is described as follows:

Lots 16 and 20 of Tract 4390, filed September 15, 1980, in Map Book 120, at
Pages 96 through 98, inclusive, Alameda County Records.

APN:  525-1652-012-01

1


--------------------------------------------------------------------------------


EXHIBIT B

DEFINITION OF HAZARDOUS MATERIALS

The term “Hazardous Materials” means material, waste, chemical, compound,
substance, mixture, or byproduct that is identified, defined, designated,
listed, restricted or otherwise regulated under Environmental Laws (as defined
hereinbelow) as a “hazardous constituent,” “hazardous substance,” “hazardous
material,” “extremely hazardous material,” “hazardous waste,” “acutely hazardous
waste,” “hazardous waste constituent,” “infectious waste,” “medical waste,”
“biohazardous waste,” “extremely hazardous waste,” “pollutant,” “toxic
pollutant,” or “contaminant,” or any other formulation intended to classify
substances by reason of properties that are deleterious to the environment,
natural resources or public health or safety including, without limitation,
ignitability, corrosiveness, reactivity, carcinogenicity, toxicity, and
reproductive toxicity.  The term “Hazardous Materials” shall include, without
limitation, the following:

(i) A “Hazardous Substance”, “Hazardous Material”, “Hazardous Waste”, or “Toxic
Substance” under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.  Section 9601, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, et seq. or the Solid Waste Disposal
Act, 42 U.S.C. Section 6901, et seq., including any regulations promulgated
thereunder, as any of the foregoing may be amended;

(ii) An “Acutely Hazardous Waste”, “Extremely Hazardous Waste”, “Hazardous
Waste”, or “Restricted Hazardous Waste”, under Section 25110.02, 25115, 25117 or
25122.7 of the California Health and Safety Code, or is listed pursuant to
Section 25140 of the California Health and Safety Code, as any of the foregoing
may be amended;

(iii) A “Hazardous Material”, “Hazardous Substance” or “Hazardous Waste” under
Section 25260, 25281, 25316, 25501, or 25501.1 of the California Health and
Safety Code, as any of the foregoing may be amended;

(iv) “Oil” or a “Hazardous Substance” under Section 311 of the Federal Water
Pollution Control Act, 33 U.S.C.  Section 1321, as may be amended, as well as
any other hydrocarbonic substance, fraction, distillate or by-product;

(v) Any substance or material defined, identified or listed as an “Acutely
Hazardous Waste,” “Extremely Hazardous Material”, “Extremely Hazardous Waste”,
“Hazardous Constituent”,  “Hazardous Material”, “Hazardous Waste”, “Hazardous
Waste Constituent”, or “Toxic Waste” pursuant to Division 4.5, Chapters 10 or 11
of Title 22 of the California Code of Regulations, as any of the foregoing may
be amended;

(vi) Any substance or material listed by the State of California as a chemical
known by the State to cause cancer or reproductive toxicity pursuant to Section
25249.8 of the California Health and Safety Code, as may be amended;

1


--------------------------------------------------------------------------------


(vii) A “Biohazardous Waste” or “Medical Waste” under Section 117635 or 117690
of the California Health and Safety Code, as may be amended;

(viii) Polychlorinated biphenyls, asbestos, and any asbestos containing
material; and/or

(ix) A substance that, due to its characteristics or interaction with one or
more other materials, wastes, chemicals, compounds, substances, mixtures, or
byproducts, damages or threatens to damage the environment, natural resources or
public health or safety, or is required by any law or public entity to be
remediated, including remediation which such law or public entity requires in
order for the property to be put to any lawful purpose.

As used herein, the term “Environmental Laws” means any applicable foreign,
federal, state, or local law, statute, regulation, rule, ordinance, permit,
prohibition, restriction, license, order, requirement, agreement, consent, or
approval, or any decision, opinion, determination, judgment, directive, decree
or order of any executive, administrative or judicial authority at any
applicable foreign, federal, state or local level (whether now existing or
subsequently adopted or promulgated) relating to pollution or the protection of
the environment, ecology, natural resources or public health and safety.

2


--------------------------------------------------------------------------------


EXHIBIT C

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

This Assignment and Assumption of Contracts (“Assignment of Contracts”) is
entered as of this         day of                 , 200   , by and between
                   , a                     (“Assignor”), and                    
(“Assignee”).

The parties make this Assignment of Contracts on the basis of the following
facts, intentions and understandings:

A.            Assignor shall convey contemporaneously herewith to Assignee
certain real property and all improvements thereon (the “Property”) located at
                   , in the City of                    , California, as more
particularly described in Exhibit “A” attached to that certain Purchase and Sale
Agreement (the “Contract of Sale”) dated                    , 200   , by and
between Assignor, as “Seller”, and Assignee, as “Buyer”.

B.            Assignor has previously entered into various contracts identified
on Schedule “1” hereto (the “Contracts”) that Assignee has agreed in writing to
assume.

C.            Assignor and Assignee now wish to enter into this Assignment of
Contracts from Assignor to Assignee.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1.             ASSIGNMENT.  ASSIGNOR HEREBY ASSIGNS ALL OF ASSIGNOR’S RIGHT,
TITLE AND INTEREST IN AND TO THE CONTRACTS TO ASSIGNEE.


2.             ASSUMPTION.  ASSIGNEE ACCEPTS THE ASSIGNMENT FROM ASSIGNOR AND
HEREBY ASSUMES ALL OF THE ASSIGNOR’S OBLIGATIONS, DUTIES, RESPONSIBILITIES AND
LIABILITIES WITH RESPECT TO THE CONTRACTS ARISING FROM AND AFTER THE DATE HEREOF
AND AGREES TO PAY, PERFORM AND DISCHARGE, WHEN DUE, ALL OF THE DUTIES AND
OBLIGATIONS ON THE PART OF ASSIGNOR TO BE PAID, PERFORMED OR DISCHARGED IN
CONNECTION WITH THE CONTRACTS FROM AND AFTER THE DATE HEREOF.

1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereby have executed this Assignment and
Assumption of Contracts that day and year first above written.

ASSIGNOR:

 

 

 

a

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

a

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


Schedule 1

Contracts

3


--------------------------------------------------------------------------------


EXHIBIT D

PROPERTY DOCUMENTS

Pursuant to Section 3.4 of the Agreement, Seller shall provide to Buyer
documents within the following categories, to the extent in Seller’s possession
and to the extent such Property Documents are non-proprietary and
non-confidential:

A.

Current Legal Description of Property (See Exhibit “A”, attached hereto);

 

 

B.

Current Preliminary Title Report for Property;

 

 

C.

Plans, drawings and specifications respecting the Improvements, and any toxic
soil reports, engineering and architectural studies, grading plans,
topographical maps and similar data respecting the Property;

 

 

D.

Copies of service contracts, maintenance contracts, management contracts and
warranties relating to the Property; and

 

 

E.

Copies of licenses, permits, maps, certificates of occupancy, building
inspection approval and covenants, conditions and restrictions respecting the
Property.

 

1


--------------------------------------------------------------------------------